GREGORY, Judge
(concurring):
The principal opinion declines to follow the reasoning of United States v. Marshall, 3 M.J. 612 (N.C.M.R.1977), a decision in which I concurred. The factual situation in Marshall is quite similar to that existing in the instant case in that a defect which would have precluded enlistment was discovered by an agent of the Government early in the appellant’s recruit training. The only significant difference appears to be that in Marshall the Government agent receiving the information failed to take appropriate action and steps were never commenced toward possible administrative separation of the service member.
Upon further consideration of the basic issue found in both Marshall and this case, I conclude that, in the absence of recruiter misconduct, the enlistments in these cases should be viewed not as void but rather as voidable at the option of the Government. For this reason, I must agree that my previous views in Marshall were incorrect.
I concur in the resolution of the remaining assignments of error and join in the disposition directed by the principal opinion.